Citation Nr: 1032542	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left hip disability.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 
2007. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a January 2008 rating 
decision of the VA Regional Office (RO) in Oakland, California 
that denied service connection for left hip injury.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he participated in airborne operations 
in service and participated in many parachute jumps.  He 
maintains that he injured the left hip in or around January 2002 
on a training mission in Germany, and that after the injury, he 
"continued to push on through road marches, obstacle courses, 
and an assault on a trench."  He states that upon redeployment 
to Italy, he finally sought medication attention for it and was 
placed on profile.  He contends that he recovered but still has 
occasional flare-ups of hip pain as well as a feeling of "knot" 
on his hip.  The appellant avers that service connection is 
warranted.  

The Veteran served in the Army with a military occupational 
specialty (MOS) of infantryman.  Following training, he was 
assigned to an airborne brigade.  

The Board observes that service treatment records do not show 
that the Veteran injured his left hip during active duty.  He did 
seek treatment for right hip injury in February 2002.  The Board 
notes that the post service account of left hip trauma 
substantially mirrors the clinical entry pertaining to right hip 
injury in service.  

Service treatment records reflect that in February 2002, the 
Veteran was seen for right hip pain of three weeks duration.  It 
was noted he had injured himself during an "ABN OP because he 
rode his ruck and weapon and had continued to train."  The 
appellant described pain as 4-5 on a 10 scale with a dull ache.  
He said that sleeping on his left side helped.  Following 
examination, an assessment of right hip flexor strain/soft tissue 
injury was rendered for which an analgesic was prescribed.  The 
Veteran was placed on a five-day profile.  

A claim of service connection for a left hip injury was received 
in May 2007.

The Veteran was afforded a VA examination in August 2007.  
Following history and physical examination, an assessment of 
chronic left hip pain that started during service was rendered.  
The examiner indicated that the claims folder was not available.  
When the RO pressed the examiner for a diagnosis other than pain 
in its instructions in February 2008, an April 2008 addendum was 
furnished in which an impression of left hip bursitis was 
rendered.  The examiner noted on this occasion that the addendum 
was based on a review of the compensation and pension examination 
performed in August 2007, and did not indicate that the claims 
folder was reviewed.  

The Board points out that it does not appear that the examiner 
has ever reviewed the claims folder in reaching her conclusions.  
It appears that a determination was made solely based on the 
Veteran's history of left hip injury in service that is not 
documented in the service treatment records.  The record shows 
that the examiner initially diagnosed left hip pain related to 
service after a negative objective examination, including X-rays, 
but later provided an assessment of left hip bursitis despite the 
fact that no bursa was noted previously.  The Board thus finds 
that her conclusions are based on a faulty premise, lack the 
requisite clinical findings to support the diagnosis of bursitis, 
and that she has provided no rationale to support the opinion of 
a condition related to service.  As such, the reports are of 
little probative value in this case.  In view of such, the Board 
finds that the August 2007 examination and April 2008 addendum 
are inadequate for adjudication purposes.  Under the 
circumstances, the Veteran should be afforded a current VA 
examination to resolve the inconsistencies in the clinical 
evidence and for a clarifying opinion.  A proper and adequate 
examination must be performed. See Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision.")

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting a contemporaneous and thorough VA 
examination and providing a medical opinion that takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination by an examiner to ascertain 
whether he has hip disability related to 
service.  The claims folder should be made 
available to the examiner.  All 
appropriate tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.  After a review of 
the evidence, the examiner should provide 
an opinion with supporting rationale as to 
whether it is at least as likely as not 
(50 percent probability or better) the 
Veteran currently has any current 
disability of the hips related to service, 
or if it is most likely of post service 
onset and unrelated to active duty.  Any 
diagnosis should be supported with the 
findings that support the diagnosis.

2.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the appellant 
should be provided a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


